NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         DEC 7 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HARSIMRAN SINGH,                                 No.    15-71739

                Petitioner,                      Agency No. A078-974-211

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted December 5, 2017**
                             San Francisco, California

Before: KOZINSKI and HURWITZ, Circuit Judges, and KEELEY,*** District
Judge.

      Harsimran Singh, a native and citizen of India, petitions for review of an order

of the Board of Immigration Appeals (“BIA”) denying his motion to reopen removal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Irene M. Keeley, United States District Judge for the
U.S. District Court for the Northern District of West Virginia, sitting by designation.
proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of

a motion to reopen for abuse of discretion, Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005), and deny the petition for review.

      1. Singh sought adjustment of status and cancellation of removal under the

Violence Against Women Act special rule to removal proceedings. See 8 U.S.C.

§ 1229b(b)(2). This special rule allows the filing of motions to reopen within one

year of the entry of a final order of removal. Id. § 1229a(c)(7)(C)(iv). But, “the

Attorney General may, in the Attorney General’s discretion, waive this time

limitation in the case of an alien who demonstrates extraordinary circumstances or

extreme hardship to the alien’s child.” Id. § 1229a(c)(7)(C)(iv)(III).

      2. Singh filed his motion to reopen more than ten years after the entry of his

final order of removal, and the BIA did not abuse its discretion in concluding that

the motion failed to establish either the extraordinary circumstances or extreme

hardship to Singh’s child required by § 1229a(c)(7)(C)(iv)(III).

      DENIED.




                                          2